Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2021 has been entered.
Claim 1 is directed to an allowable process. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 3 directed to the allowable process claim, previously withdrawn from consideration as a result of an election of species requirement, is hereby rejoined and claims 1-16 and 18-19 are fully examined for patentability under 37 CFR 1.104.
Because claims previously withdrawn from consideration under 37 CFR 1.142 as a result of election of species requirement have been rejoined, the election of species requirement as set forth in the Office action mailed on 03/08/2018 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendments
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kirsten Grueneberg on 10/27/2021.
Claim 1 has been amended as follows:
In claim 1, line 15, after the words “capture molecule”, insert the words --of the separation particle--.
In claim 1, line 16, replace the words “identification molecule” with the words –capture molecule of the identification particle--.
Claims 4, 14 and 17 have been cancelled.
Allowable Subject Matter
Claims 1-3, 5-13, 15-16 and 18-19 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s amendments are persuasive to overcome the rejection under 35 USC 112(a). Applicants arguments in view of the amendments of “detachable identification .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAFIQUL HAQ whose telephone number is (571)272-6103.  The examiner can normally be reached on Mon-Fri 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SHAFIQUL HAQ/Primary Examiner, Art Unit 1641